Citation Nr: 1028343	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which in part, denied service connection for PTSD.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  There are diagnoses of PTSD which medical evidence links to 
stressors experienced during active service.  

2.  The claimed stressors are consistent with the circumstances 
and conditions of the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2009); See also Notice, 75 Fed. Reg. 
39843 (July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for a PTSD has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of this 
chapter; a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  The 
following provisions apply to claims for service connection of 
PTSD diagnosed during service or based on specified in-service 
stressors: (1) If the evidence establishes a diagnosis of 
posttraumatic stress disorder during service and the claimed 
stressor is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor; (2) If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1) & (2) (2009).

If the claimant did not engage in combat with the enemy or if the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998).  If the 
veteran engaged in combat, and his stressors are consistent with 
combat, his lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service stressors.  38 
U.S.C.A 1154(b); 38 C.F.R. § 3.304(f).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  Under such 
circumstances, the veteran's lay testimony regarding the stressor 
would thus be insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395.

"[W]here it is determined, through recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related to 
such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative evidence 
will be required, provided that the veteran's testimony is found 
to be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] service.'"  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304.  

The regulations related to claims for PTSD were recently amended.  
They now state 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Notice, 75 Fed. Reg. 39843 (July 13, 2010) to be codified at 
3.304(f)(3) (2010).  The new regulation is applicable.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service personnel records reflect that he served in 
the Marine Corps as a vehicle driver.  His awards include the 
Vietnam Service Medal and the Vietnam Campaign Medal.  
Accordingly, the evidence shows that he had service in Vietnam.  

There are multiple diagnoses of PTSD of record included in Vet 
Center records and VA treatment records.  These have been made by 
VA social workers, psychologists, and psychiatrists.  

Throughout the record, the Veteran reported experiencing several 
stressors during his service in Vietnam.  He reported that while 
driving on supply convoys and being subject to attack.  He also 
reported having to stand perimeter guard duty at his base and 
being afraid of enemy attack.  This stressor is "fear of hostile 
military or terrorist activity."  In a September 2009 letter, 
both a VA psychiatrist and psychologist confirmed that the 
claimed stressor is adequate to support a diagnosis of PTSD.  The 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service.  His lay testimony alone 
serves to establish the occurrence of the claimed in-service 
stressors.  Accordingly, service connection for PTSD is 
warranted.  


ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  




____________________________________________
Kristi Barlow 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


